UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LIHONG XIA, et al., ;
Plaintiffs, ;

v ; Civil No. 14-0057 (RCL)
JOHN F. KERRY, ;
U.S. SECRETARY OF STATE, et al., )
Defendants. ;

MEMORANDUM OPINION

I. BACKGROUND

Plaintiffs Lihong Xia, Hoi Lun Li, We Liu, Jisong Chen, and Hua Chen claim to be
naturalized citizens of the United States. Am. Compl. 1W 2—3. They allege that the United States
Citizenship and Immigration Services (“USCIS”) and Department of State (“DOS”) have
violated their rights as citizens by unlawfully cancelling their naturalization certiﬁcates and
revoking their United States passports. Id. at W 36—3 7.

After the criminal investigation of Robert T. Schoﬁeld, USCIS determined that plaintiffs’
naturalization certiﬁcates were obtained illegally and cancelled them pursuant to 8 U.S.C.
§ 1453. See Am. Compl. 1m 24—25; Ex. 1, Donald Monica Dec1., 1m 7, 3—6. Plaintiffs were given
60 days to refute the decisions in a written statement or request a hearing; they were also notiﬁed
of their right to be represented by an attorney. See, e.g., Am. Compl. Ex. 9A (Xia’s Notice of
Intent to Cancel Certiﬁcate of Naturalization); ECF. No. 5-1, at 79 (Liu’s Notice of Intent to

Cancel Certiﬁcate of Naturalization). Plaintiff Xia, through her lawyer, did dispute the

cancellation and eventually persuaded the USCIS to reopen her case. Am. Compl. Ex. 7 (letter
from Xia’s attorney to USCIS); Ex. 11. However, her naturalization certiﬁcate was ultimately
cancelled. Decl. Donald Monica 1] 3. Plaintiff Liu also requested an interview: He responded to
the allegations against him before USCIS ofﬁcers in an examination where he was represented
by counsel. ECF No. 5-1 (Notice of Decision and Order of Cancellation and Surrender). There
is no evidence or allegation that any of the other plaintiffs responded to the allegations.

All plaintiffs also had the right to appeal the decisions to cancel their naturalization
certiﬁcates to the Administrative Appeals Ofﬁce. See Compl. at Ex. 9A; Mot. Dismiss, Ex. 1
(Decl. of Donald J. Monica); 8 C.F.R. § 342.8. Only Plaintiff Xia appealed her case, and her
appeal was dismissed in June of 2014. P1.’s Memorandum in Opp’n to Def.’s Mot. Dismiss, Ex.
1 (notice of cancellation of certiﬁcate). Plaintiff Xia was notiﬁed of her right to ﬁle a motion to
reconsider or a motion to reopen if she believed the Administrative Appeals Ofﬁce incorrectly
applied law or policy or if she sought to present new facts for consideration. Id.

Additionally, DOS revoked the US. passports of plaintiffs Lihong Xia and Hoi Lun Li,
pursuant to 22 C.F.R. § 51.62(b), on the grounds that their naturalization certiﬁcates were
canceled.1 See Mot. Dismiss Ex. 2, Declaration of Jonathan M. Rolbin, 111] 3—4. Plaintiffs were
not provided hearings, pursuant to 22 U.S.C. §§ 51.70-74. ECF No. 5—1, at 35. None of the

plaintiffs have renewal passport applications pending with DOS. Decl. of Jonathan Rolbin, 1] 8.

Plaintiffs bring suit alleging violations of the Due Process Clause of the Fiﬁh

Amendment; the Civil Rights Act, 42 U.S.C. §§ 1981, 1983; the Immigration and Nationality

' The status of the other plaintiffs’ passports is very unclear. While plaintiffs state that “All of the above Plaintiffs’
U.S. Passports were revoked,” they submit no evidence supporting this fact. Compl. 1i 6. DOS submits a
declaration stating that plaintiff Liu’s and Chen’s passports have not been revoked because they were expired, and
the DOS does not revoke expired passports. Mot. Dismiss Ex. 2 (Decl. of Jonathan Rolbin) at 1H] 5—6. The DOS
says that none of the plaintiffs have renewal passport applications pending, and Plaintiffs do not allege otherwise.
Id. 1] 8. Plaintiffs also make unsupported allegations that Liu’s passport was conﬁscated in 2007 and never returned,
Compl. 11 28, while Chen was “unable to renew his US. passport,” with no further allegations, Compl. 1i 35.

2

demonstrate that the deprivation occurred without constitutionally sufﬁcient procedures. See

Steinberg v. Dist. ofColumbz'a, 901 F. Supp. 2d 63, 75 (D.D.C. 2012).

Based on plaintiffs’ allegations, the Court will assume, without deciding, that they were
deprived of a protected liberty interest. Nevertheless, this count must be dismissed. It is
impossible to discern the procedures to which plaintiffs believe they were entitled but deprived.
“To state a procedural due process claim, a complaint must suggest “what sort of process is
due.’” Elkins v. Dist. of Columbia, 690 F .3d 554, 561 (DC. Cir. 2012) (quoting Doe by Fein v.
Dist. of Columbia, 93 F.3d 861, 869 (DC. Cir. 1996)). The complaint fails to do so here, and
therefore falls short of Rule 8’s pleading requirements.

While plaintiffs make the vague allegation that they were denied “hearings in any
administrative procedures and or an open court,” Am. Compl. 14, their ﬁlings demonstrate that
in fact plaintiffs were provided with process that included hearings and the right to appeal.
Plaintiffs were each given notice of the decision to cancel their naturalization certiﬁcates as well
as 60 days in which to refute the decisions in a written statement or request a hearing; they were
also notified of their right to be represented by an attorney. See, e. g., Am. Compl. Ex. 9A (Xia’s
Notice of Intent to Cancel Certiﬁcate of Naturalization); ECF. No. 5-1, at 79 (Liu’s Notice of
Intent to Cancel Certiﬁcate of Naturalization). Plaintiffs also had the right to appeal the

cancellation of their naturalization certiﬁcates to the Administrative Appeals Unit (“AAO”). See
Compl. at Ex. 9A; Mot. Dismiss Ex. 1 (Decl. of Donald J. Monica); 8 C.F.R. § 342.8. It is thus

entirely unclear what additional procedures plaintiffs believe they were guaranteed pursuant to

the Due Process Clause.
While all of plaintiffs’ well-pled factual allegations must be accepted as true, “‘naked

assertion[s]’ devoid of ‘further factual enhancement” need not be accepted. Iqbal, 556 U.S. at

11

678 (internal citation omitted). For these reasons, all plaintiffs have failed to state due process
claims for which relief can be granted.
2. § 1983

Plaintiffs allege violations of 42 U.S.C. § 1983, noting that:
[T]he individual defendants acted under color of law to deny Plaintiffs their
constitutionally protected rights to liberty and property by arbitrarily taking their
US. citizenship, as a practical matter for all aspects, in violation of laws, and to
discriminate on the basis of race and original ethnicity, by denying their full and
fair proceedings, in Violation of 42 U.S.C. §§ 1981 and 1983.

Am. Compl. 1] 66. However, plaintiffs do not adequately state a cause of action under

Section 1983 because they have not alleged that Defendants acted “under color of state

,9

law.

To state a claim under Section 1983, a plaintiff must allege (1) that the challenged
conduct is attributable at least in part to a person acting “under color of state law,” and (2) that
such conduct deprived the plaintiff of a right, privilege, or immunity secured by the Constitution
or laws of the United States. See West v. Atkins, 487 US. 42, 48 (1988). “A defendant will be
found to have acted under color of state law if their alleged illegal action was exercise of power
possessed by virtue of state law and made possible only because wrongdoer is clothed with
authority of state law.” Brown v. Short, 729 F. Supp. 2d 125, 132 (D.D.C. 2010) (internal
quotations omitted). Section 1983 does not apply to federal ofﬁcials acting purely under the
color of federal law. Johnson v. US, 642 F. Supp. 2d 1, 4 (D.D.C. 2009). Action taken “under
color of state law” is thus an essential element of any suit brought under Section 1983.

Plaintiffs’ complaint does not allege that Defendants acted “under color of state law,”

instead generally noting that defendants acted “under color of law, with the intent and for the

12

purpose of depriving Plaintiffs of inalienable rights secured under the Constitution and law of the
United States.” Am. Comp]. 1] 1.

Indeed, it is unlikely that Defendants can act under state law. DOS derives its power
from federal law. 22 U.S.C. § 211a; 22 C.F.R. § 51.5(a). If DOS revoked any of plaintiffs’
passports, it was pursuant to federal law. 22 C.F.R. § 51.62(b), §§ 51.774. USCIS also derives
its power from federal law. See Homeland Security Act of 2002, Pub. L. No. 107—296, 110 Stat.
2135 (Nov. 25, 2002). USICS is the federal agency responsible for adjudicating naturalization
applications and issuing naturalization certiﬁcates. See generally 8 U.S.C. §§ 1421—1453.

Plaintiffs do not and likely cannot allege that Defendants acted under color of state law.
Furthermore, they seem to concede their claims under Section 1983. Opp’n 3 (“The Plaintiffs
admit that citing Section 1983 could be a ﬂaw in our complaint . . . .”). Therefore, the Court
must dismiss this claim for failure to state a cause of action.

Plaintiffs maintain that they have a cause of action under 42 U.S.C. § 1981. Opp’n 4.
However, “[t]he rights protected by [Section 1981] are protected against impairment by
nongovernmental discrimination and impairment under color of State law.” 42 U.S.C. § 1981 (c).
Section 1981 does not apply to federal defendants acting under color of federal law. See, e.g.,
Dotson v. Griesa, 398 F.3d 156, 162 (2d Cir. 2005); Lee v. Hughes, 145 F.3d 1272, 1277 (11th
Cir. 1998). As such, Section 1981 is inapplicable to plaintiffs’ claims. Nor do plaintiffs assert a
valid claim under Section 1988. This section, 42 U.S.C. § 1988, refers to attorney’s fees and
expert fees that can be awarded to prevailing parties. It does not purport to create a stand-alone
cause of action.

Because it appears beyond a doubt that the facts alleged would not entitle plaintiffs to

relief, the Court dismisses plaintiffs’ claims under the Civil Rights Act.

13

3. Immigration and Nationality Act

Plaintiffs also allege that defendants have violated Sections 1421 and 1451(a) of the INA.
Am. Compl. 15. The claims under the INA suffer the same defect—failure to exhaust—as do the
claims under the Fifth Amendment. See Part III.B.1.a, supra. Again, even if the Court excused
this, plaintiffs have failed to state a claim under the INA.

Section 1421 merely lays out the Attorney General’s authority to naturalize persons,
8 U.S.C. § 1421, and the Court does not see how this statute could have been violated on the
alleged facts. Section 1451(a) grants the Attorney General the power to revoke certiﬁcates of
naturalization, while Section 1451(g) provides naturalization courts with the authority to revoke
its citizenships judgments. Plaintiffs summarize the contents of these statutes before alleging
that “an executive Department cannot simply decide, without express statutory authorization, to
create an internal executive procedure to deprive people of those rights without even going to
court.” Am. Compl. 15. But defendants acted with the express authorization of Section 1451(a),
as plaintiffs themselves suggest. And while plaintiffs believe that USCIS has revoked their
citizenship administratively, that is untrue. Section 1451(a) expressly limits the Attorney
General’s authority to the document itself; his decision not does affect a person’s actual status.

Plaintiffs make no ﬁirther allegations involving the INA. Because they have not alleged
any facts entitling them to review under this statute, the Court dismisses their claims.
4. Administrative Procedure Act
In their ﬁnal count, plaintiffs allege defendants have violated the APA by “arbitrarily
taking or revoking Plaintiffs’ U.S. Passports while knowing these Plaintiffs are the US. citizens,
de jure”; “arbitrarily ‘canceling’ Plaintiffs’ US Naturalization Certiﬁcate without due

9!

process. . . ; and “deliberately and persistently failing to respond to Plaintiffs’ inquiries in a

14

timely manner.” Am. Compl. 11 71. The claims under the APA suffer the same defect—failure
to exhaust—as do their previous claims. See Part III.B.1.a, supra. Additionally, plaintiffs fail to
support a speciﬁc claim under the APA with factual allegations demonstrating how the statute
was violated and by whom.

“[M]ere conclusory statements, do not sufﬁce” to state a cognizable claim. Iqbal, 556
US. at 678. Plaintiffs have failed to state a cognizable claim. In order to state a claim, plaintiffs
must clearly allege facts to support their conclusion that the program statement at issue was
“arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law.” 5 U.S.C.
§ 706(2)(A). While plaintiffs make the broad claims that their rights were violated by the
“arbitrary” revocation of their passports, it seems clear that DOS revoked them after being
informed by USCIS that their naturalization certiﬁcates had been cancelled. Similarly, plaintiffs
do not explain what process they were denied when their naturalization certiﬁcates were
cancelled, especially when plaintiffs were provided with hearings and a right to appeal.

Even if plaintiffs had adequately pleaded speciﬁc violations of the APA, plaintiff Xia
likely would be precluded from such a claim because she has an alternate judicial remedy
available to her. The APA permits judicial review only where the plaintiff has “no other
adequate remedy in a court.” 5 U.S.C. § 702. In other words, a plaintiff may sue under the APA
only when there are no other judicial remedies available. See Hassan v. Holder, 793 F. Supp. 2d
at 446 (D.D.C. 2011). Section 1503 of the INA, which plaintiffs have not invoked in this case——
inexplicably in the case of plaintiff Xia—permits a person claiming to be a national of the United
States who has been denied the rights and privileges of citizenship to seek a “judgment declaring

him to be a national of the United States.” 8 U.S.C. § 1503(3).

15

However, only plaintiff Xia would be able to pursue a remedy pursuant to Section 1503
because it requires administrative exhaustion. See 8 U.S.C. § 1503(a) (“An action under this

subsection may be instituted only within ﬁve years after the ﬁnal administrative denial of such
right or privilege”); see also Roman-Salgado v. Holder, 730 F. Supp. 2d 126, 131 (D.D.C. 2010)
(construing Section 1503 to require administrative exhaustion before suit); Harris v. Dep’t of
Homeland Sea, No. 13-61243-CIV, 2014 WL 1823289, at *4 (SD. Fla. May 1, 2014), as
amended (May 8, 2014) (listing circuits that have found Section 1503’s exhaustion requirement
to be jurisdictional). As noted above, only plaintiff Xia has administratively exhausted her
claims, and therefore is entitled to bring a claim under Section 1503.

At the heart of Xia’s claim is her desire to be recognized as a United States citizen: to be
afforded due process and obtain a lawful passport and Naturalization Certiﬁcate. Am. Compl. 11
73. This seems to be exactly the opportunity Section 1503 offers her. See Hassan, 793 F. Supp.
2d at 446 (dismissing claims under the APA and Mandamus Act because plaintiff had adequate
relief under Section 1503). Although plaintiff asserts that Section 1503 would not provide her
adequate relief, she does not clearly explain why it is insufﬁcient. In fact, in their response to
defendants” motion to dismiss, plaintiffs inexplicably rely on Section 1503 as a basis for this
Court’s jurisdiction. Opp’n 9—12. Xia’s only argument against the application of Section 1503
is her contention that she is still a legal citizen. Opp’n 5. She is thus concerned that such a
holding would put millions of naturalized citizens at “risk of their citizenship being
administratively canceled at any time.” Id. This law does no such thing. Section 1503 does not
sanction such behavior; on the contrary, it provides a remedy for citizens alleging exactly that
conduct. Section 1503 permits citizens to have an Article III court adjudge their citizenship

status de novo if it is questioned. A successful adjudication would permit Xia to obtain the

16

relevant paperwork. See Cartier v. Sec’y of State, 506 F.2d 191, 199 (DC. Cir. 1974) (noting
that the remedy for claiming citizenship under 8 U.S.C. § 1503 is more than adequate to bar a

writ of mandamus).

In sum, plaintiffs have failed to plead with speciﬁcity a claim upon which relief can be
granted. Furthermore, plaintiff Xia has failed to demonstrate why Section 1503 of the INA is an
insufﬁcient remedy. Accordingly, this Court dismisses all plaintiffs’ claims under the APA.

IV. CONCLUSION

For the foregoing reasons, the defendant’s 12(b)(1) motion to dismiss for lack of subject-
matter jurisdiction is DENIED. However, because it appears beyond doubt that the facts alleged
in the current complaint would not entitle plaintiffs to relief, plaintiffs’ claims are DISMISSED

without prejudice, of our own accord. A separate order consistent with this Opinion shall issue

on this 10th day of November, 2014.

Signed by Royce C. Lamberth, United States District Judge, on November 10, 2014.

17

Act, 8 U.S.C. 1421, 1451(a); and the Administrative Procedure Act, 5 U.S.C. § 701 et seq. Am.
Compl. 1111 62—7 1. Plaintiffs argue that their naturalization certiﬁcates were wrongfully cancelled
without sufﬁcient evidence against them. Am. Compl. 1111 24—27. As a result of these actions,
plaintiffs claim they remain in “a nebulous and stateless limbo”——lacking legal documentation
but maintaining US citizenship as a matter of law. Id. 111119, 30. This “hobbled US
citizenship’” does not afford them the beneﬁts and privileges of citizenship. 1d. 1111 21, 31. They
claim their rights were violated through “an opaque, unilateral administrative proceeding that
afforded . . . no meaningful opportunity to respond to the accusations” against them. Id. 1111 21,
36—37. Plaintiffs also allege they were so treated because of their Chinese ethnicity and
nationality. Id. 1111 22—23, 37.

Plaintiffs prayer for relief is slightly unclear. They seek “a preliminary and permanent
injunction . . . compelling Defendants and their agents to make a determination . . . of the US.
Passport renewal applications of Plaintiffs and to notify Plaintiffs that their applications have
been granted or denied and, if denied, of the procedures to be followed for the administrative or
judicial appeal.” Am. Compl. 11 73. However, they also ask for a writ “compelling Defendants
and their agents to reinstate Plaintiffs’ Naturalization Certiﬁcates and to reverse Defendant

DOS’s revocation of their US. Passports.” Id.

Defendants ﬁled the instant motion to dismiss, arguing that this Court lacks subject—

matter jurisdiction over plaintiffs’ claims.

II. SUBJ ECT-MATT ER JURISDICTION
A. Legal Standard

Defendants move to dismiss for lack of subject-matter jurisdiction pursuant to Rule

12(b)(1) of the Federal Rules of Civil Procedure. Federal courts are courts of limited

jurisdiction. When a party ﬁles a motion to dismiss for lack of subject matter jurisdiction under
Rule 12(b)(1), “the plaintifﬂ ] bear[s] the burden of proving by a preponderance of the evidence
that the Court has subject matter jurisdiction.” Carney Hosp. Transitional Care Unit v. Leavitt,
549 F. Supp. 2d 93, 95 (D.D.C. 2008) (citing McNutt v. Gen. Motors Acceptance Corp. of Ind.,
298 US. 178, 189 (1936)) (other citation and internal quotation marks omitted) (alterations in
original). A court considering a motion to dismiss for lack of jurisdiction must accept the factual
allegations in the complaint as true. Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1253
(DC. Cir. 2005). This “tenet” does not apply to legal conclusions couched as factual allegations.
Ashcroft v. Iqbal, 556 US. 662, 678 (2009). When assessing a motion to dismiss under Rule
12(b)(1), a court may consider any undisputed facts in the record, or “the complaint
supplemented by undisputed facts plus the court’s resolution of disputed facts.” Herbert v. Nat ’l
Acad. of Sciences, 974 F.2d 192, 197 (DC. Cir. 1992).
B. Analysis

Plaintiffs allege violations of both federal law (42 U.S.C. §l983, the INA, and the APA)
and the Fifth Amendment of the United States Constitution. Typically, this Court would have
jurisdiction over such claims pursuant to 28 U.S.C. § 1331, which grants district courts
“jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United
States.” However, because defendants here are federal agency ofﬁcials, they have raised the
defense of sovereign immunity. The general principle that the United States cannot be sued
without the consent of Congress extends to federal agencies. FDIC v. Meyer, 510 US. 471, 475
( 1994).

“[A] plaintiff must overcome the defense of sovereign immunity in order to establish the

jurisdiction necessary to survive a Rule 12(b)(1) motion to dismiss.” Jackson v. Bush, 448 F.

Supp. 2d 198, 200 (D.D.C. 2006) (citing T ri—State Hosp. Supply Corp. v. United States, 341 F.3d
571, 575 (DC. Cir. 2003)). “A waiver of the Federal Government’s sovereign immunity must be
unequivocally expressed in statutory text, and will not be implied.” Lane v. Pena, 518 US. 187,
192 (1996).

In their reply brief, plaintiffs argue that “[d]efendants have no sovereign immunity,” Pl.’s
Reply 5, but their explanation is less than clear.2 Regardless, plaintiffs do assert the
Administrative Procedure Act as one basis for this Court’s jurisdiction over their claims. Section
702 of the APA waives the federal govemment’s immunity in suits seeking relief other than

money damages. It states, in part:

An action in a court of the United States seeking relief other than money damages
and stating a claim that an agency or an ofﬁcer or employee thereof acted or
failed to act in an ofﬁcial capacity or under color of legal authority shall not be
dismissed nor relief therein be denied on the ground that it is against the United

States . . . .

5 U.S.C. § 702. “Issues of sovereign immunity in the context of injunctive relief against federal
ofﬁcers of the United States must be resolved with reference to § 702.” Cobell v. Babbitt, 30 F.
Supp. 2d 24, 31 (D.D.C. 1998). “The APA’s waiver of sovereign immunity applies to any suit
whether under the APA or not.” Chamber of Commerce of US. v. Reich, 74 F.3d 1322, 1328

(DC. Cir. 1996) (citing cases).
Defendants argue that the APA cannot provide the necessary waiver because the APA

permits judicial review only where the plaintiff has “no other adequate remedy in a court.” Mot.

Dismiss at 13 (citing 5 U.S.C. § 702). According to defendants, plaintiffs have another judicial

2 They seem, for example, to rely on Bivens. Pl.’s Reply 6. However, Plaintiffs’ complaint must be dismissed to the
extent that it seeks relief against defendants in their individual capacities because of its complete failure to allege
facts indicating the personal involvement of any defendant. Speights v. Pallante, 968 F. Supp. 2d 202, 203 (D.D.C.
2013) (citing Iqbal, 556 US. at 676). “Bivens claims cannot rest merely on respondeat superior . . . [t]he complaint
must at least allege that the defendant federal ofﬁcial was personally involved in the illegal conduct.” Simpkz’ns v.
Dist. of Columbia Gov’t, 108 F.3d 366, 369 (DC. Cir. 1997). Furthermore, plaintiffs need not plead a Bivens cause
of action because they do not seek monetary damages.

remedy: 8 U.S.C. § 1503. 1d. Although this—if true—bears on the Court’s power to hear a suit
brought under the APA, it “does not affect the Court’s sovereign immunity analysis per se.”
Cobell, 30 F. Supp. 2d at 31, n.9. And even without the application of the APA, “[i]t is well-
established that sovereign immunity does not bar suits for speciﬁc relief against government
ofﬁcials where the challenged actions of the ofﬁcials are alleged to be unconstitutional.” Clark
v. Library of Cong, 750 F.2d 89, 102 (DC. Cir. 1984). Defendants are not entitled to sovereign
immunity to the extent that plaintiffs seek only injunctive and declaratory relief.
III. FAILURE TO STATE A CLAIM

Defendants’ Motion to Dismiss is based on Rule 12(b)(1); however, they often couched
their subject—matter jurisdiction arguments in terms of the merits. For example, they argued that
this Court lacks subject-matter jurisdiction in part because plaintiffs have not adequately stated a
cause of action under § 1983, Mot. Dismiss 2, and plaintiffs’ due process claim is Without merit,
Def’s Reply 3. But jurisdiction is not defeated by the possibility that plaintiffs’ allegations
might fail to state a cause of action on which they could actually recover. “Whether the
complaint states a cause of action on which relief could be granted is a question of law and just
as issues of fact it must be decided after and not before the court has assumed jurisdiction over

the controversy.” Bell v. Hood, 327 US. 678, 682 (1946). “If the court does later exercise its

jurisdiction to determine that the allegations in the complaint do not state a ground for relief,

then dismissal of the case would be on the merits, not for want of jurisdiction.” Id.3

3 The Supreme Court has recognized an exception where “the alleged claim under the Constitution or federal statutes
clearly appears to be immaterial and made solely for the purpose of obtaining jurisdiction or where such a claim is
wholly insubstantial and frivolous.” Id. at 682783. While “the accuracy of calling these dismissals jurisdictional
has been questioned,” id., the alleged violations of federal law and the Constitution here are not immaterial but form
the basis of the relief sought. And furthermore, at least plaintiffs’ Fifth Amendment claim is not so patently without
merit as to justify dismissal for lack of jurisdiction.

As discussed, this Court has federal question jurisdiction over plaintiffs’ claims arising
under federal law and the United States Constitution, and we do not decline jurisdiction on the
basis that plaintiffs’ claims are likely without merit. Such issues are properly considered on a

Rule 12(b)(6) motion to dismiss for failure to state a claim.

A. Legal Standard

While defendants’ Motion to Dismiss does not explicitly mention Rule 12(b)(6), as noted,
it delves into the merits of plaintiffs’ claims. Their arguments surely put plaintiffs on notice as to
the potential weaknesses in their pleadings. Furthermore, this Court has the authority to dismiss
suits for failure to state a claim sua sponte.

The Court may dismiss claims sua sponte where, as here, it “appears beyond doubt that
the facts alleged in the complaint would not entitle the plaintiff to relief.” Baker v. Din, U.S.
Parole Comm 'n, 916 F.2d 725, 726—27 (DC. Cir. 1990); see also Jaeger v. United States, No.
No. CIUV.A. 06-625(JDB), 2006 WL 1518938, at *1 (D.D.C. May 26, 2006) (concluding that
when “the failure to state a claim is patent, it is practical and fully consistent with plaintiffs’
rights and the efﬁcient use of judicial resources for the Court to dismiss the action sua sponte”)
(quotation marks and citation omitted). Thus, while “the factual allegations presented in it must

be presumed true and should be liberally construed in plaintiffs favor,” if the Court determines

that plaintiffs’ complaint could not possibly entitle them to relief it may dismiss the complaint
sua sponte for failure to state a claim for which relief can be granted. United States v. T esoro
Corp, 783 F. Supp. 2d 30, 31 (BBC. 2011).

To survive a motion to dismiss, the pleading must contain enough factual allegations to
“state a claim to relief that is plausible on its face.” Bell. Atl. Corp. v. Twombly, 550 US. 544,

570 (2007). A complaint is “plausible on its face” when the plaintiff “pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Iqbal, 556 US. at 663 (internal quotations omitted). While many well-pleaded
complaints are conclusory, the Court need not accept as true inferences unsupported by facts set
out in the complaint or legal conclusions cast as factual allegations. Warren v. Dist. of Columbia,
353 F.3d 36, 39—40 (DC. Cir. 2004). “Threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” Iqbal, 556 US. at 677 (citing
Twombly, 550 US. at 555).

When a court dismisses a complaint sua sponte for failure to state a claim, it must
generally give the plaintiff leave to amend the complaint. A sua sponte dismissal for failure to
state a claim without leave to amend is reversible error unless “the claimant cannot possibly win
relief.” See Davis v. Dist. of Columbia, 158 F.3d 1342, 1349 (DC. Cir. 1998) (quoting Baker,
916 F.2d at 726). This will be the case either when “the facts alleged afﬁrmatively preclude
relief, or because, even though plaintiff makes clear that he has facts to add to his complaint, he
would not have a claim upon which relief could be granted even with those facts.” Id.

B. Analysis
Plaintiffs allege violations of the United States Constitution (Count One), the Civil Rights
Act (Count Two), the Immigration and Nationality Act (Count Three), and the Administrative
Procedure Act (Count Four). Am. Compl. 14—16.

1. United States Constitution

The Fifth Amendment provides that “[n]o person shall be . . . deprived of life, liberty, or
property, without due process of law.” US. Const. amend. V. Plaintiffs allege a cause of action

under the Fifth Amendment Due Process Clause because their “U.S. passports and naturalization

certiﬁcates were taken away by Defendants without due process of law such as hearings in any

administrative procedures and or an open court.” Am. Compl. 11 65.4

Federal courts have permitted suits brought directly under the Fifth Amendment. See,
e.g., Bolling v. Sharpe, 347 U.S. 497 (1954) (permitting plaintiffs alleging racial discrimination
in schools to recover equitable relief directly under the Fifth Amendment and the general federal-
question jurisdiction of the district courts); Jacobs v. United States, 290 U.S. 13 (1933) (holding
that a plaintiff who alleged that his property had been taken by the United States for public use

without just compensation could bring suit directly under the Fifth Amendment).

a. Exhaustion

The Supreme Court has acknowledged the general rule that parties exhaust prescribed
administrative remedies before seeking relief from the federal courts. McCarthy v. Madigan,
503 U.S. 140, 144—45 (1992), superseded by statute on other grounds. Where Congress has not
required exhaustion, whether to require exhaustion is within the discretion of the district court.
Id. at 144. Exhaustion is typically required because it serves the twin purposes of protecting
administrative agency authority and promoting judicial efﬁciency. Id. Thus, “[t]he exhaustion
requirement may be waived in only the most exceptional circumstances.” Ly v. U.S. Postal Serv.,
775 F. Supp. 2d 9, 12 (D.D.C. 2011) (quoting Comm ’ns Workers 0fAT&T v. Am. Tel. & Tel.
C0,, 40 F.3d 426, 432 (D.D.C. 1994)).

Only plaintiff Xia has administratively exhausted her claim by objecting to the
cancellation of her naturalization certiﬁcate and appealing that decision. The other plaintiffs
failed to appeal USCIS’s decisions. Pursuant to federal statute, DOS may base its decision to

revoke passports on the USCIS’s cancellation of a naturalization certiﬁcate on the basis of fraud,

4 Plaintiffs also allege a claim under the Fourteenth Amendment. Opp’n 12. However, the Fourteenth Amendment
is not applicable to the federal government. See U.S. Const. amend. XIV; S.F. Arts & Athletics, Inc. v. U.S. Olympic
Comm, 483 U.S. 522, 542 n.21 (1987).

presuming that all the mandates of due process have already been satisﬁed in the initial

determination. Therefore, the remaining plaintiffs have not administratively exhausted their

claims.

Furthermore, plaintiffs have insufﬁciently demonstrated their entitlement to waiver of the
exhaustion requirement. The record does not establish that requiring exhaustion would be futile:
There is no “certainty of an adverse decision or indications that pursuit of administrative
remedies would be clearly useless.” Cost v. Soc. Sec. Admin, 770 F. Supp. 2d 45, 50 (D.D.C.
2011). Plaintiffs have not shown a certainty of an adverse determination about an alleged
violation they never presented for review. Moreover, plaintiffs would not suffer irreparable
harm if the exhaustion requirement were enforced against them. “An irreparable harm is an
imminent injury that is both great and certain to occur, and for which legal remedies are
inadequate.” Beattie v. Barnhart, 663 F. Supp. 2d 5, 9 (D.D.C. 2009) (citation omitted).
Although it is too late for plaintiffs to exhaust their administrative remedies, there are other
federal causes of action they may pursue that would provide sufﬁcient relief

b. Insuﬂicient pleadings

But even if all plaintiffs had exhausted their claims, their broad assertions that their rights
were violated do not satisfy Iqbal ’s pleading requirements. “To survive a motion to dismiss, a
complaint must contain sufﬁcient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.m Iqbal, 556 U.S. at 678 (quoting T wombly, 550 U.S. at 570).

To state a constitutional violation of a procedural due process right, a plaintiff must
allege facts showing that she was deprived of a liberty or property interest that warrants due

process protection. See Mathews v. Eldridge, 424 U.S. 319, 332 (1976). She must then

10